PER CURIAM:
Appellants seek reversal of the order entered in the United States District Court for the Southern District of New York denying plaintiffs’ motion for a preliminary injunction and for the convening of a three judge court and the granting of appellees’ motion to dismiss appellants’ complaint.
The opinion of Judge Mansfield is reported at 295 F.Supp. 1143 (SDNY 1969). We affirm the order below substantially upon that opinion. We agree with Judge Mansfield that a judicial remedy which provides due process of law exists in the New York state courts. 295 F.Supp. 1151.